Citation Nr: 1004373	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-04 322	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a skin disorder, including 
due to Agent Orange exposure.

2.  Entitlement to service connection for a skin disorder, 
including due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
August 1968 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) is 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York - which, in relevant part, denied the Veteran's 
petition to reopen his previously denied, unappealed, claim 
for service connection for a skin disorder, including based 
on exposure to Agent Orange.

As support for his claim, the Veteran testified at a hearing 
at the RO in December 2007 before the undersigned Veterans 
Law Judge of the Board, also commonly referred to as a 
Travel Board hearing.  During the hearing the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2009).

The Board issued a decision in December 2008 denying other 
claims the Veteran also had appealed, for service connection 
for posttraumatic stress disorder (PTSD), bilateral hearing 
loss, and pain and swelling in his right leg.  The Board 
remanded his remaining claim, for a skin disorder, to the RO 
via the Appeals Management Center (AMC) to provide 
additional notice required by the Veterans Claims Assistance 
Act (VCAA).  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The AMC affiliate at the RO in Huntington, West Virginia, 
has since provided this additional VCAA notice in January 
2009 and, after giving the Veteran an opportunity to submit 
additional evidence and/or argument in response, continued 
to deny his claim in a November 2009 supplemental statement 
of the case (SSOC).  So this claim for a skin disorder is 
again before the Board for further appellate consideration.



Also of record are several statements from the Veteran 
indicating he has been unable to hold a job for long periods 
of time since his dismissal from the U.S. Postal Service in 
1984, a job he had held since 1973, relatively shortly after 
his discharge from the military.  See, e.g., his December 
2007 letter.  In Roberson v. Principi, 251 F.3d 1378, 1384 
(2001), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that once a claimant:  (1) 
submits evidence of a medical disability, (2) makes a claim 
for the highest possible rating, and (3) submits evidence of 
unemployability, an informal claim for a total disability 
rating based on individual unemployability (TDIU) is raised 
under 38 C.F.R. § 3.155(a).  And as the Court more recently 
explained in Rice v. Shinseki, 22 Vet.App. 447 (2009), 
if the Board determines the TDIU claim requires further 
development before being adjudicated, the appropriate 
disposition is to remand the TDIU claim to the RO.  Remands 
to the RO generally are via the AMC.  VA's Office of General 
Counsel also has indicated that remanding the derivative 
TDIU claim does not preclude the Board from going ahead and 
deciding the claim for a higher rating for the disability 
that formed the basis of the TDIU claim.  See VAOPGCPREC 6-
96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

In this particular case at hand, however, the sole remaining 
claim at issue for a skin disorder is not for a higher 
rating for an already service-connected disability.  
Instead, the Veteran is still trying to establish his 
underlying entitlement to service connection for this 
condition.  Moreover, his December 2007 letter regarding his 
sporadic work history attributes this to his mental 
impairment (depression, anxiety, flashbacks of his Vietnam 
experiences, irritability, short tempered nature, etc.), not 
to his skin disorder at issue in this appeal.  Also keep in 
mind the Board already has determined in the December 2008 
decision, which was issued after that December 2007 letter, 
that the Veteran does not have PTSD due to his military 
service.  So his mental impairment also is not service 
connected and, therefore, cannot serve as grounds for 
granting a TDIU, even if he established that he is indeed 
incapable of obtaining and maintaining substantially gainful 
employment on account of his mental impairment.  See 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2009).



Also in that December 2008 decision, the Board referred an 
additional claim for an increased rating, beyond 20 percent, 
for the Veteran's only disability that is service connected 
- his duodenal ulcers.  Therefore, since his allegation of 
unemployability is not predicated on disability that is 
service connected, the Board is not also referring this TDIU 
claim because no useful purpose would be served.  Such a 
remand or referral would result in unnecessarily imposing 
additional burdens on VA with no additional benefit flowing 
to the Veteran.  The U.S. Court of Appeals for Veterans 
Claims (Court or CAVC) has held that such remands and 
referrals are to be avoided, whenever possible.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The only other preliminary point worth mentioning is that, 
in this decision, the Board is reopening the claim for 
service connection for a skin disorder on the basis of new 
and material evidence.  Since, however, this claim requires 
still further development, the Board is then remanding this 
claim to the RO via the AMC before readjudicating this claim 
on its underlying merits.


FINDINGS OF FACT

1.  An unappealed May 1996 RO rating decision initially 
considered and denied the Veteran's claim for service 
connection for a skin disorder, including due to Agent 
Orange exposure.  The RO denied the claim because:  1) there 
was no evidence of record at the time indicating he had one 
of the skin disorders that VA has specifically determined to 
be positively associated with herbicide exposure for 
purposes of presumptive service connection; 2) there was no 
evidence of in-service incurrence of this disorder, inasmuch 
as his service treatment records (STRs) were unremarkable 
for any complaint, treatment, or diagnosis of any skin 
disorder during his military service; and 3) there was no 
competent evidence of a then-current diagnosis of a skin 
disorder.  And although not an additional specified basis 
for that prior denial of the claim, there also was 4) no 
medical nexus evidence etiologically linking a skin disorder 
to his military service, including due to herbicide 
exposure.

2.  Some of the additional evidence since received, however, 
is not cumulative or redundant of the evidence already 
considered in that prior decision and relates to an 
unestablished fact needed to substantiate this claim.


CONCLUSIONS OF LAW

1.  The RO's May 1996 rating decision denying service 
connection for a skin disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

2.  But new and material evidence has been received since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108; 38 C.F.R. §§ 3.102, 3.156, 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).



Furthermore, as the Board explained when earlier remanding 
this case in December 2008, for a petition, as here, to 
reopen a previously denied unappealed claim, this VCAA 
notice must:  (1) notify the Veteran of the evidence and 
information necessary to reopen this claim (i.e., by 
describing what is meant by new and material evidence); (2) 
identify what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial of this claim on 
the merits; and (3) provide general VCAA notice for the 
underlying service connection claim that complies with 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any 
applicable legal precedent.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  And as the Board further explained in 
the prior remand, VA's Office of General Counsel has issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior 
denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006).

These VCAA notice requirements apply to all five elements of 
a claim, including concerning the downstream disability 
rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

Ideally, this VCAA notice should be provided prior to an 
initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the 
error was outcome determinative.  In Sanders, the Supreme 
Court rejected the lower Federal Circuit's framework (see 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, 
rather than requiring the appellant - as the pleading party, 
to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008), that prejudicial 
deficiencies in the timing or content of a VCAA notice can 
be cured by showing the essential fairness of the 
adjudication will not be affected because:  (1) the defect 
was cured by actual knowledge on the part of the claimant 
("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision 
and final Agency adjudication of the claim ... served to 
render any pre-adjudicatory section 5103(a) notice error 
non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See 
also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication 
of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the 
claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the 
notice described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content of VCAA 
notice.



Here, since the Board is reopening the claim on the basis of 
new and material evidence, the Board need not determine 
whether there has been compliance with Kent (although the 
Board remanded for this reason in December 2008) because the 
claim is being reopened, regardless, so the holding in Kent 
is ultimately inconsequential.  That it to say, even had for 
the sake of argument the Veteran not received this required 
Kent notice on remand, this would amount to no more than 
nonprejudicial, i.e., harmless error because his claim is 
still being reopened, irrespective of that.  38 C.F.R. 
§ 20.1102.  Moreover, the Board is temporarily deferring 
consideration of whether there has been compliance with the 
other 
notice-and-duty-to-assist provisions of the VCAA pending 
completion of the additional development following this 
remand.  This determination is better made once this 
additional remand development is completed.

II.  Whether there is New and Material Evidence to Reopen 
the Claim for Service Connection for a Skin Disorder, 
Including due to Agent Orange Exposure.

As already alluded to, an earlier May 1996 rating decision 
initially considered and denied this claim.  And when not 
appealed, that decision became final and binding on the 
Veteran based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The Veteran filed a petition to reopen this claim in October 
2003.  Therefore, the amended regulations with respect to 
new and material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen, as 
here, filed on or after August 29, 2001.

The Board must make this threshold preliminary determination 
of whether to reopen based on the receipt of new and 
material evidence, irrespective of what the RO may have 
determined in this regard, because this initial 
determination affects the Board's jurisdiction to adjudicate 
the underlying claim on its merits on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) and VAOPGCPREC 
05-92 (March 4, 1992).

If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may 
have determined in this regard is irrelevant.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  

The first step is to determine whether the evidence 
presented or secured since the last final disallowance of 
the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
According to VA regulation, "new" means existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the 
claim.  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, 
it may then proceed to evaluate the merits of the claim on 
the basis of all the evidence of record, but only after 
ensuring the duty to assist has been fulfilled.  See Winters 
v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing 
the analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

In the prior May 1996 decision, the RO denied the claim 
because:  1) there was no evidence of record at the time 
indicating the Veteran had one of the skin disorders that VA 
has specifically determined to be positively associated with 
herbicide exposure for purposes of presumptive service 
connection; 2) there was no evidence of in-service 
incurrence of this disorder, inasmuch as his STRs were 
unremarkable for any complaint, treatment, or diagnosis of 
any skin disorder during his military service; and 3) there 
was no competent evidence of a then-current diagnosis of a 
skin disorder.  And although not an additional specified 
basis for that prior denial of the claim, there also was 4) 
no medical nexus evidence etiologically linking a 
skin disorder to his military service, including due to 
herbicide exposure.

Subsequent to that May 1996 decision, however, when filing a 
petition to reopen this claim in October 2003, the Veteran 
alleged an alternative basis of entitlement.  More 
specifically, instead of attributing his skin disorder to 
exposure to herbicides (like the dioxin in Agent Orange) 
while in Vietnam, he related his skin disorder instead to 
exposure to diesel fuel during his tour in Vietnam.  So his 
claim, as it now stands, is not predicated entirely on the 
notion of presumptive service connection, rather, also 
direct incurrence of this disorder during his service.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim 
v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); Spencer v. 
Brown, 4 Vet. App. 283, 288 (1993); and Sawyer v. Derwinski, 
1 Vet. App. 130, 134 (1991).  This line of cases require 
de novo consideration of this alternative theory of 
entitlement as an entirely new claim, rather than a claim 
previously considered, denied, and not timely appealed, 
requiring first the submission of new and material evidence 
to reopen the claim.  But see, too, a more recent decision, 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), 
wherein the Court held, among other things, that separate 
theories in support of a claim for benefits for a particular 
disability does not equate to separate claims for benefits 
for that disability.

In any event, since that initial May 1996 decision, the 
Veteran has submitted treatment records from a private 
physician, Dr. B.L., dated from June 1990 to June 2004, 
diagnosing extensive tinea residuals.  Also submitted were 
April 2004 and February 2006 lay statements from the 
Veteran's wife, brother, mother and son indicating the 
Veteran has had a skin disorder since returning from 
Vietnam.  As well, there are October 2003 VA treatment 
records showing he was suffering from a recurrent rash on 
his legs and groin, and intermittent flushing and pimples 
on his face.  Still other relevant evidence includes a 
February 2009 letter from another private physician, Dr. 
M.S., indicating he is a board certified surgeon treating 
the Veteran, and that he excised a tumor from the lower 
right side of the Veteran's back in November 2008 at 
Lawrence Hospital Center in Bronxville, New York.  The 
Veteran also has submitted medical treatise evidence and 
information concerning the harmful effects of diesel fuel if 
spilled on the skin.

So unlike when the RO initially considered and denied his 
claim in May 1996, there is now competent evidence 
confirming the Veteran has a skin disorder, although the 
exact diagnosis of this disorder admittedly remains unclear.  
There also is now evidence suggesting he may have had a skin 
disorder since his military service, and that it may be 
attributable to his duties and responsibilities in service, 
considering that his military occupational specialty (MOS) 
was petroleum storage specialist.



As mentioned, the credibility of this additional evidence is 
presumed - albeit for the limited purpose of determining 
whether this evidence is new and material.  Justus, 3 Vet. 
App. 510, 513 (1992).  And as the Court explained in Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence 
is sufficient reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of the disability at issue, even where this additional 
evidence is not enough to convince the Board to grant the 
claim.

This finding of new and material evidence, however, does not 
mean the claim ultimately will be granted, only that it is 
deserving of further consideration on its underlying merits.  
So to this extent, and this extent only, the appeal is being 
granted subject to the further development of this claim on 
remand.


ORDER

As there is new and material evidence, the petition to 
reopen the claim for service connection for a skin disorder 
is granted.


REMAND

Before addressing this claim on its underlying merits, the 
Board finds that additional development of the evidence is 
required.

A VA medical examination and opinion are needed to determine 
the exact diagnosis(es) of the Veteran's skin disorder(s) and 
the etiology of all diagnosed conditions, but specifically in 
terms of whether any diagnosis is attributable to his 
military service, either to exposure to Agent Orange in 
Vietnam or alternatively to diesel fuel spilling on his skin 
(assuming it is established that occurred in some capacity of 
his MOS as a petroleum storage specialist).  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).  See also Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).

According to private treatment records from Dr. B.L. from 
June 1990 to June 2004, the Veteran has "hypertrophic 
scars," which may be the result of a ruptured cyst.  A June 
2004 treatment record from this doctor list a then-current 
diagnosis of extensive tinea residuals on the arms, back and 
thighs.  Another private physician, Dr. M.S., more recently 
indicated in his February 2009 letter that he had excised a 
"tumor" from the lower right side of the Veteran's back, 
although this doctor did not specify, for example, exactly 
what type of tumor was removed surgically.

So there needs to be clarification of what specific skin 
disorder the Veteran currently has, i.e., a definitive 
diagnosis.  Medical comment also is needed to determine 
whether this currently diagnosed skin condition is 
attributable to his military service (either the result of 
exposure to Agent Orange in Vietnam or, alternatively, to 
diesel fuel spilling on his skin in some capacity of his MOS 
as a petroleum storage specialist (again, assuming it is 
first established that occurred).  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
compensation examination for a medical 
opinion clarifying what specific skin 
disorder(s) he currently has, i.e., a 
definitive diagnosis.  For all conditions 
diagnosed, a medical nexus opinion is also 
needed as to whether it is at least as 
likely as not any diagnosis is attributable 
to the Veteran's military service - but 
especially to his presumed exposure to 
Agent Orange in Vietnam or, alternatively, 
from diesel fuel allegedly spilling on his 
skin in some capacity of his MOS as a 
petroleum storage specialist (assuming it 
is first established that occurred).

The Veteran is hereby advised that failure 
to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on this pending claim.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.  

The term "at least as likely as not" 
(50 percent or greater probability) does 
not mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  



The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

2.  Then readjudicate the claim for service 
connection for a skin disorder on a de novo 
basis, in light of the additional evidence.  
If this claim is not granted to the 
Veteran's satisfaction, send him an SSOC 
and give him an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration 
of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


